DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on November 9, 2021, claims 22-24 and 32 have been canceled and claim 40 has been added. Accordingly, claims 21, 25-31 and 33-40 are pending and under examination.
The amendment to independent claims 21 and 31 overcome the rejection of claims 21-22, 25, 31, 34, 35 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al. (US 2013/0090576). Examiner also acknowledges that the combination of Stulen et al. and Worrel et al. fails to disclose new limitation in claims 21 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US 2013/0090576) in view of Wuchinich et al. (US 4,223,676).

Referring to claims 21 and 27-28, Stulen discloses an ultrasonic surgical instrument (Figs. 5-7), comprising: 
a handpiece 340 (para [0043]); a
shaft assembly 360 extending distally from the handpiece; and 
an ultrasonic waveguide 370 (para [0043]) extending through the shaft assembly and including a fixed jaw member 382 at a distal portion thereon, the fixed jaw member defining:
suction and/or fluid (314) may be communicated through lumen (372), through hollow interior (389), and through openings (388) to a surgical site.”)
Stulen discloses the invention substantially as claimed except for disclosing a first aperture, independent from the second aperture, adapted to emit irrigation fluid into a surgical site from a fluid line defined between an inner surface of the shaft assembly and an outer surface of the waveguide (claim 1); the handpiece further includes a fluid inlet port communicating with the first aperture and configured to operably couple to a fluid source (claim 27) and wherein the handpiece further includes a suction port communicating with the second aperture and configured to operably couple to a source of vacuum (claim 28).
However, in the same field of endeavor, which is a ultrasonic surgical instrument, Wuchinich discloses a first aperture (near left side of lead line 24 as shown in Fig. 1, which is reproduced below) adapted to emit irrigation fluid into a surgical site from a fluid line defined between an inner surface of the shaft assembly 78 and an outer surface of the waveguide 20 and a second aperture, independent from the second aperture, adapted to receive aspirated material from a surgical site from an axial passage defined within the waveguide 20 (Fig. 1, which is reproduced below). Wuchinich further discloses the handpiece (Fig. 1) includes a fluid inlet port 88 communicating with the first aperture and configured to operably couple to a fluid source and a suction port (tubular member 42 ) communicating with the second aperture and configured to operably couple to a source of vacuum.

    PNG
    media_image1.png
    257
    790
    media_image1.png
    Greyscale


	Wuchinich discloses the advantages of having irrigation fluid through the channel 82 defined between an inner surface of the shaft assembly 78 and an outer surface of the waveguide 20 are for cooling the vibrating tool and the material, blood, fluid and tissue being aspirated through the tool to avoid weaken or damage the tool and coagulation of blood being aspirated through the tool (col. 7, ln 55-68).
In view of Wuchinich’s teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have provided a first aperture, independent from the second aperture, adapted to emit irrigation fluid into a surgical site from a fluid line defined between an inner surface of the shaft assembly and an outer surface of the waveguide and fluid inlet port to the handle of Stulen to allow the surgeon to manage the fluid supply source and the fluid reservoir source independently to achieve the same advantages as suggested by Wuchinich. 

Referring to claim 25, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 21, wherein the second aperture (one of the ) is positioned more-distally relative to the first aperture (Fig. 1 of Wuchinich shows the second aperture, which is adapted for aspirated material, is located distal of the first aperture, which is adapted for irrigation). 

Referring to claim 26, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 21, wherein the first aperture (Fig. 1 of Wuchinich shows the irrigation and aspiration aperture are facing distal direction) and second aperture are oriented in a distally-facing direction (Stulen: para [0044]: “one or more openings (388) may be positioned at the distal end of blade (382) and/or at any other suitable location(s), in addition to or in lieu of being positioned on lateral sides of blade (382).”) 
 
Referring to claims 29-30, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 21 but fails to disclose wherein at least one of the first or second apertures defines a substantially teardrop shape (claim 29) and wherein both of the first and second apertures define substantially teardrop shapes. Attention is directed to paragraph [0050] of the publication of the present application. In paragraph [0050] Applicant discloses that “Distal openings 81c, 82c may have a substantially teardrop shape to facilitate, e.g., the aspiration and irrigation of tissue.” Examiner notes that Applicant fails to disclose why the teardrop shapes is better than other shapes. For examples, circular shape. Absent persuasive evidence, that “teardrop shapes” is significant, the use of such is viewed as a matter of choice which a person of ordinary skill in the art would have found obvious. It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filling date of the 

Referring to claim 31, the difference between claim 21 and claim 31 lies in the fact that claim 31 further requires a lever extending from the handpiece and operably coupled to the shaft assembly and a movable jaw member disposed towards a distal portion of the shaft assembly and operably coupled to the lever  such that actuation of the lever moves the movable jaw member relative to the fixed jaw member at least between an open position, wherein the movable jaw member is spaced-apart from the fixed jaw member, and a closed position, wherein the movable jaw member is approximated relative to the fixed jaw member. Examiner notes that Stulen further discloses a lever extending from the handpiece and operably coupled to the shaft assembly (Stulen para [0043]: “Trigger (346) is operable in a manner similar to trigger (68) described above.”) and a movable jaw member 384 (Fig. 5) disposed towards a distal portion of the shaft assembly and operably coupled to the lever 346 such that actuation of the lever moves the movable jaw member relative to the fixed jaw member at least between an open position, wherein the movable jaw member is spaced-apart from the fixed jaw member (Stulen: Fig. 6 and para [0043], [0026], [0037]-[0038]), and a closed position, wherein the movable jaw member is approximated relative to the fixed jaw member (Stulen: para [0037]). 

Referring to claim 33, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 31, wherein the handpiece further includes: a 

Referring to claim 34, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 31, wherein the second aperture is positioned more-distally relative to the first aperture (see the rejection of claim 25 above). 

Referring to claim 35, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 31, wherein the first and second apertures are oriented in a distally-facing direction (see the rejection of claim 26 above).

Referring to claim 38, the modified instrument of Stulen discloses the ultrasonic surgical instrument according to claim 31, further including an ultrasonic transducer 350 disposed within the handpiece and operably coupled to the waveguide (Stulen: para [0045]. Fig. 7 shows the transducer 350 is much larger than waveguide 370. Fig. 5 shows shaft 362 is attached to knob 364. Thus, the transducer is inside the handle 340). 
 
Referring to claims 36-37, the modified device of Stulen discloses the 36. The ultrasonic surgical instrument according to claim 31, wherein at least one of the first or second apertures defines a substantially teardrop shape (claim 36) and wherein both of . 

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is allowable. The prior art of record alone or in combination fails to disclose the limitation of a movable jaw member disposed towards a distal portion of the shaft assembly and operably coupled to the lever such that actuation of the lever moves the movable jaw member relative to the fixed jaw member at least between a retracted position, wherein the movable jaw member is positioned proximally of the fixed jaw member, an open position, wherein the movable jaw member is spaced-apart from the fixed jaw member, and a closed position, wherein the movable jaw member is approximated relative to the fixed jaw member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771